— Appeal by defendant from a judgment of the Supreme Court, Kings County (DeMakos, J.), rendered March 22, 1983, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We reject defendant’s claim that his sentence should be reduced (see, People v Suitte, 90 AD2d 80), and we note that his other claims are either unpreserved for appellate review, or without merit. (See, People v Miles, 87 AD2d 599; People v Campbell, 86 AD2d 403; People v English, 75 AD2d 981.) Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.